  Case 3:20-bk-30913-SHB         Doc 87 Filed 09/30/20 Entered 09/30/20 17:46:21             Desc
                                 Main Document     Page 1 of 3




SO ORDERED.
SIGNED this 30th day of September, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                              Case No. 3:20-bk-30913-SHB
   TRAVIS BRYAN HOLLIFIELD                                    Chapter 13
   TRACY SLOAN HOLLIFIELD
   aka TRACY RENEE’ HOLLIFIELD

                                Debtors

                                             ORDER

           A hearing was held September 30, 2020, on (1) the Order entered September 16, 2020

   [Doc. 77], directing, inter alia, for Debtors to appear and show cause why this case should not

   either be converted to Chapter 7 or dismissed for submitting documents that appear to contain

   materially false representations to the Chapter 13 Trustee; (2) the Motion to Extend Time Period

   to Provide Documents to Trustee filed by Debtors on September 11, 2020 [Doc. 71], and the

   Chapter 13 Trustee Response to Debtors’ Motion to Extend Time to Comply with Court’s Order

   of September 3 Requiring Production of Documents filed on September 14, 2020 [Doc. 72]; and

   (3) the Chapter 13 Trustee Objection to Confirmation filed on April 30, 2020 [Doc. 34]. Debtor

   Travis Bryan Hollifield appeared at the hearing; however, Debtor Tracy Sloan Hollifield, aka
Case 3:20-bk-30913-SHB          Doc 87 Filed 09/30/20 Entered 09/30/20 17:46:21                  Desc
                                Main Document     Page 2 of 3



Tracy Renee’ Hollifield, did not appear.

       For the reasons stated in the September 16 Order and on the record at the hearing, the Court

directs the following:

       1. Pursuant to 11 U.S.C. §§ 105(a) and 1307(c), this case is CONVERTED to a case under

Chapter 7 of Title 11 of the United States Code effective as of the date of this Order.

       2. Any wage order previously entered by this Court is vacated, and the employer or other

entity must cease withholding income for payment to the Chapter 13 Trustee.

       3. As required by E.D. Tenn. LBR 1019-1(a), within 14 days of the date of this order,

Debtors must file:

               (a) a schedule of unpaid debts incurred after the filing of the petition, including the

       name and address of each claim holder;

               (b) a schedule of executory contracts and unexpired leases entered into or assumed

       after the filing of the petition;

               (c) if unpaid debts were incurred or executory contracts or unexpired leases entered

       into post-petition, a supplemental master address list of creditors in the form required by

       E.D. Tenn. LBR 1009-1; and

               (d) such other amendments to the schedules, statements, and lists as are necessary

       to reflect any material additions, deletions, or other changes in the assets or liabilities of

       the debtor(s) that have occurred since the filing of the petition.

       4. If required by 11 U.S.C. § 521(a)(2)(A), within 30 days of the date of this Order, Debtors

must file a statement of intention with respect to the retention or surrender of property of the estate

securing consumer debts.

       5. As required by E.D. Tenn. LBR 1019-1(b), within 30 days from entry of this order, the

Chapter 13 Trustee must:
Case 3:20-bk-30913-SHB       Doc 87 Filed 09/30/20 Entered 09/30/20 17:46:21                 Desc
                             Main Document     Page 3 of 3



             (a) pay first from any funds on hand any unpaid filing fee and second from any

      plan payments on hand, added to the estate by 11 U.S.C. § 1306(a)(1);

             (b) after payment of the expenses referred to the immediately preceding

      subparagraph, return to Debtors all remaining property in the possession of the Chapter 13

      Trustee that was added to the estate by 11 U.S.C. § 1306(a)(1) and (2);

             (c) turn over to the Chapter 7 Trustee all records and property of the estate, as of

      the date of the filing of the petition, in the Chapter 13 Trustee’s possession or control as

      required by Federal Rule of Bankruptcy Procedure 1019(4); and

             (d) file a final report and account, except that the filing of the final report may be

      delayed until either all checks mailed by the Chapter 13 Trustee in this case have cleared

      the bank or 120 days of the entry of this order, whichever first occurs, provided a

      preliminary report is filed within the 30-day period.

      6. The the Motion to Extend Time Period to Provide Documents to Trustee filed by

Debtors on September 11, 2020 [Doc. 71], is DENIED as moot.

      7. The Chapter 13 Trustee Objection to Confirmation filed on April 30, 2020 [Doc. 34], is

OVERRULED as moot.

                                              ###
